UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 17,2016 (June 16, 2016) HealthWarehouse.com, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-13117 22-2413505 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 7107 Industrial Road Florence, Kentucky (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(800) 748-7001 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 16, 2016, the Board of Directors (the "Board") of HealthWarehouse.com, Inc. (the "Company") set the date for the Company's next annual meeting of stockholders as August 19, 2016 at 11:00 a.m. Eastern time at the offices of the Company at 7107 Industrial Road, Florence, Kentucky 41042. In accordance with the Company's Amended and Restated Bylaws, written notice of any stockholder proposal or any stockholder nominations for directors intended to be presented at the next annual meeting of stockholders must be received by the Acting Secretary, HealthWarehouse.com, Inc., 7107 Industrial Road, Florence, Kentucky 41042, by the close of business on June 27, 2016 (i.e., ten days following public disclosure of the date of the annual meeting by means of this Current Report on Form 8-K), together with the information required by the Amended and Restated Bylaws. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HEALTHWAREHOUSE.COM, INC. Date: June 17, 2016 By:/s/ Lalit Dhadphale Lalit Dhadphale President and Chief Executive Officer -2 -
